Title: To James Madison from Tench Coxe, 1 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia July 1 1807.

The meeting held here this day has gone off tranquilly.  A set of resolutions were adopted the contents of which I am unable to state, as I could not hear them.  I presume they go upon the general ground of agreeing to support the government in measures against the late british excesses.  The meeting was mixt, numerous & respectable.  Some circumstances have occurd on this occasion which merit observation and give me regret.
The notice for the meeting was first published in our additional democratic paper "The press" and in handbills in the form inclosed: And the next morning in the other, "the Aurora".  It containing an expression which shewed the invitation to be to the enemies of these outrages and the friends of the Country "and of our Administration". I think it would have been better to be general.  Last Night a meeting of federalists was held here at a lawyers office, and it was resolved to apply to those they considered active among our democrats by a committee, who were to state & did state that if the resolutions could go upon general principles without any Language approving of the past official course of the administration or expressive of friendship to it, they would join and co-operate; but that otherwise they would hold back.  At the same time all the federal papers including Mc.Corkles dropt that part of the notice which refered to the friends of our administration.  Tho it would have been well omitted at first, omission on ground thus taken is striking.  On these points two remarks occur, 1st.  that the federal papers would not carry any idea of attachment to the administration, 2dly that the federalists would not meet to support the Country & to bear testimony against these British outrages, unless our democrats would agree to omit or obliterate expressions of friendship to the administration.  This arrangement was agreed to in form this morning before the meeting, a democratic chairman & federal secretary fixed on, which last was one of the fedl. committee, who required the expunging and omission of all reference to friendship to the administration.  The names of a committee of correspondence was made up of the negociators with additions and read off: at a crowded Meeting in the open air where the lists, like the resolutions could not be heard.  I say these things to you in a very limited confidence, but I think it duty in several views but particularly as we may be on the eve of a war, which requires a freedom from British attachments & from hostility to our administration & principles which cannot be affirmed of some of the most able members of this committee.  There are some very good men of both parties on it.  I have the honor to be, dear Sir; yr. most respectful friend

Tench Coxe


When you see Bronsons three last papers to the 1st. inclusive, and know that the conduct of the administration is in private scarr’d with a hostile criticism by some of the movers, and that some of them have within a few days defended or palliated all the impressments made and declared in reference to the British Captures, that might was right, you will excuse the solicitude which occasions these communications.  The administration will not find themselves safe in an hour real trial, in confiding in men, who in a season like this making a negative censure of the administration a condition of their patriotism.
I beg leave to recommend the most particular manifestation of all those circumstances, which prove G. B. in the wrong.

